DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Nov. 11, 2021 has been entered. Applicant's amendments/remarks have been fully considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Stefan U. Koschmieder on Feb. 11, 2022 for this examiner's amendment, and we fundamentally agreed upon the following change on claim 19:

Claim 19 (Currently Amended) The non-transitory computer readable medium method of claim 17, further comprising recording the three phase current signals with a physical phasor measurement unit (PMU).

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner's statement of reasons for allowance.


Claims 17-20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…modelling uncertainties in the energy supply of at least one renewable energy resource connected to a power input node by a first probability density function describing a load demand of at least one power output node and a second probability density function modelling uncertainties in the energy supply of the at least one renewable energy resource; generating, from the modelling, a first dataset of three phase current signals for a plurality of pre-specified branches of the distribution grid; generating, from the modelling, a second dataset of three phase 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849